 

Case 7:19-mj-03160 Document 1 Filed on 12/26/19 in TXSD Page 1 of 1

 

 

AO 91 (Rev 8/01) — Criminal Complaint . So ahstn Dict oF Texas.
_ United States District Court | DEC 26 2019
SOUTHERN DISTRICT OF

 

 

McALLEN DIVISION

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Agustin Jorge Figueroa-Garcia

Case Number: M-19- 3/60 -M

IAE YOB: 1985
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 24, 2019 in _. Hidalgo _ County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

Agustin Jorge Figueroa-Garcia was encountered by Border Patrol Agents near Hidalgo, Texas on December 24, 2019. The

investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims

to have illegally entered the United States on December 24, 2019, near Hidalgo, Texas. Record checks revealed the defendant was
_ formally deported/excluded from the United States on December 21, 2018, through Laredo, Texas. Prior to deportation/exclusion
\\the defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the

Secretary of Homeland Security. On November 9, 2017 the defendant was convicted of 8 USC 1326 Being Found in the United
States After Previous Deportation and sentenced to twenty one (21) months confinement.

‘,
‘

 

 

Continued on the attached sheet and made a part of this complaint: [_]¥es DY
Complaint authorized by AUSA_AMY L., Greenbaum l2| wel A]
P Signat Lael
Sworn to before me and subscribed in my presence, Jose Diaz ;
<% ‘ 3 / : Printed Name of Complainant
December 26, 2019 s aA en

 

 

“ | [nc s
Peter E. Ormsby ,_ U.S. Magistrate Judge | <7

Name and Title of Judicial Officer Signature of Judicial Officer J
